MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                               FILED
      regarded as precedent or cited before any                                      Sep 29 2020, 8:53 am
      court except for the purpose of establishing
                                                                                          CLERK
      the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                        Court of Appeals
      estoppel, or the law of the case.                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Denise F. Hayden                                         Janet L. Manship
      Lacy Law Office, LLC                                     Pritzke & Davis, LLP
      Indianapolis, Indiana                                    Greenfield, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Tammy J. Page,                                           September 29, 2020
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               20A-DR-317
              v.                                               Appeal from the Hamilton
                                                               Superior Court
      Darren Page,                                             The Honorable David K. Najjar,
      Appellee-Respondent.                                     Judge
                                                               Trial Court Cause No.
                                                               29D05-1609-DR-8452



      Najam, Judge.


                                       Statement of the Case
[1]   Tammy J. Page (“Wife”) appeals and Darren Page (“Husband”) cross-appeals

      the trial court’s dissolution of their marriage. Together, they raise nine issues


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020               Page 1 of 16
      for our review, which we consolidate and restate as whether the court erred in

      its decree of dissolution. We affirm in all respects except that we reverse and

      remand with instructions for the court to correct the decree with respect to

      which party shall claim the Child as a dependent in which tax years.


                                 Facts and Procedural History
[2]   Husband and Wife were married in October of 2014, and had one child of the

      marriage, L.P. (“the Child”). In September of 2016, less than two years after

      their marriage, Wife filed her petition for dissolution. Following a multi-day

      final hearing, the trial court entered its decree of dissolution of the parties’

      marriage in December of 2019.


[3]   In its decree, the court entered detailed findings and conclusions in relevant part

      as follows:


              5.    Both parties are fit to be parents and can properly care for
              the [C]hild. Both parents clearly love the [C]hild.


              6.   [Wife] is seeking primary physical custody of the [C]hild.
              [Husband] is seeking equal parenting time.


              7.     A custody evaluation prepared by Randall Krupsaw,
              Ph.D. recommended [Wife] to have primary physical custody of
              the child until the child reached the age of 5, then to increase
              [Husband’s] parenting time up to approximately 50%. Dr.
              Krupsaw also recommended the parties share joint legal custody
              of the child.




      Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 2 of 16
        8.    Dr. Krupsaw also recommended the appointment of a
        parenting coordinator to assist the parties in implementing
        parenting time, communication, and other parenting matters,
        and for the parties to engage in counseling to improve their
        parenting and coparenting skills.


        9.     The Court finds Dr. Krupsaw’s evaluation and
        recommendations to be thorough and well taken. The Court also
        notes that Dr. Krupsaw’s evaluation process took place over
        several months at the beginning of this case, culminating in his
        submission of the report to the Court in December of 2017. The
        Court notes that much activity has taken place in this case since
        then and that activity, and the aging of this case in general, has
        not always reflected positively on either party. This additional
        evidence, presented at the four days of the Final Hearing, have
        caused the Court to conclude that deviation from some of Dr.
        Krupsaw’s recommendations is appropriate.


        10. [Wife] presented the testimony and written report of Sarah
        Szerlong, Ph.D. as a rebuttal of Dr. Krupsaw’s report. While the
        Court finds Dr. Szerlong’s report and testimony note valid
        criticisms of Dr. Krupsaw’s methods and findings, the Court does
        not find that these criticisms make much impact on Dr.
        Krupsaw’s overall conclusions and recommendations.
        Furthermore, Dr. Szerlong’s testimony and report do not sway
        the Court much at all in its determination of the best interests of
        the [C]hild with respect to custody and parenting time.


        11. [Wife] has testified and presented evidence to support her
        contentions that [Husband] poses a threat to the [C]hild and that
        his parenting time should be limited, or at least that he should
        not have more than the minimum parenting time afforded by the
        Indiana Parenting Time Guidelines. The Court cannot find that
        the evidence, taken as a whole, supports this contention. [Wife]
        has made much of a situation which resulted in [Husband]
        hitting his older son with a skateboard. [Husband] does not deny
Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 3 of 16
        that this happened, but all the evidence suggests it was an
        unintentional act which did not affect the [C]hild of this marriage
        and is not part of a larger pattern of violence or harsh discipline.


        12. [Wife’s] evidence and testimony regarding the dangers
        [Husband] may pose to the health and safety of the [C]hild are
        not supported by anything other than her own words. [Wife’s]
        concerns that [Husband] will remove the [C]hild from the
        country and deprive her of contact with the [C]hild are
        unsupported by any evidence presented to the Court. [Wife] has
        restricted [Husband’s] phone access with the [C]hild, his access
        to the [C]hild while the [C]hild is at preschool, and his ability to
        travel with the [C]hild. She has testified that additional
        counseling will not shake her belief that he is a danger to the
        [C]hild. Her belief is her reality, but the Court does not find that
        belief to be supported by anything else in the record. The Court
        cannot find that [Husband] is a danger to the [C]hild. The Court
        cannot find that [Husband’s] time with the [C]hild should be
        restricted. Furthermore, the Court finds that [Wife’s] belief about
        the threat [Husband] poses is an enormous obstacle to the parties’
        ability to co-parent the [C]hild.


        13. The Court finds that it is in the best interests of the [C]hild
        to spend as much time as possible with both parties. To that end,
        the Court will order the parties to share physical custody of the
        [C]hild equally.


        14. The parties shall implement a 2-2-3 schedule . . . with
        [Wife] having the first two days of that week and alternating
        thereafter.


                                           ***




Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 4 of 16
        21. With respect to legal custody, the Court finds it is in the
        best interests of the [C]hild that [Husband] have sole legal
        custody.


        22. The Court finds that the parties have deep communication
        issues and that a situation involving the parties communicating
        with one another often over parenting decisions would not be in
        the best interests of the [C]hild at this time. The Court expresses
        hope that improved communication between the parties over
        time, perhaps working with parenting coordinators or counselors,
        may allow the parties to communicate with one another to a
        degree where joint legal custody is possible.


        23. As perhaps the prime example of the inability of the
        parties to jointly make decisions, and why the Court is awarding
        sole legal custody to [Husband], the Court would point to a
        situation which occurred over a blanket the [C]hild had left with
        [Wife] during [Husband’s] parenting time. Once brought to his
        attention, [Husband] proposed a simple solution almost
        immediately. [Wife], however, continued the conversation over
        texts for multiple hours, raising irrelevant topics and elevating the
        tone and hostility of a conversation that started off very simply
        and matter of fact. Furthermore, [Wife] presented this text
        conversation as an exhibit to attempt to demonstrate her
        willingness to communicate and solve problems. The Court
        finds, however, that [Wife’s] communication style created more
        problems that it solved in that conversation, that she failed to
        recognize the very simple solution proposed immediately by
        [Husband], and that upon reflection she still fails to recognize the
        conversation actually reflects very poor communication and co-
        parenting skills on her part.


        24. The Court will adopt Dr. Krupsaw’s further
        recommendations for a parenting coordinator and counseling for
        the parties to improve their co-parenting skills. [Husband], in
        exercising sole legal custody, will still be required to
Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 5 of 16
        communicate with [Wife], to inform her of decisions he has
        made and important events happening in the [C]hild’s life. A
        parenting coordinator and counseling can help both parties
        improve their communication skills and their ability to co-parent
        the [C]hild.


                                           ***


        27. In exercising sole legal custody, [Husband] shall make
        decisions for the [C]hild on important matters concerning the
        [C]hild’s health, education, and religious upbringing. Each party
        shall make day to day decisions for the care of the [C]hild while
        the [C]hild is in their care. [Husband] should discuss the
        important decisions with [Wife] to seek her input prior to making
        a decision, but the decision will be his alone. Additionally, both
        parties should have free and unfettered access to information
        from the [C]hild’s school and medical providers and should
        communicate directly with the school or medical provider. Both
        parties may attend any and all school events open to parents and
        may attend any and all doctor visits or other medical or health
        care appointments.


                                           ***


        29. Both parties are employed. [Wife] works for J.C. Hart and
        is paid a salary as well as commissions and/or bonuses.
        Although her commissions and bonuses are not guaranteed, she
        has always received them and has no expectation that she will
        not receive them in the future. Additionally, she receives a
        reduction in her housing expenses of approximately 25% through
        her employment. [Husband] works for Equian and is paid a
        salary.




Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 6 of 16
        30. The Court finds that [Wife’s] commissions and bonuses, as
        well as the direct benefit she receives for her housing, should be
        included as her income for child support purposes.


        31. The Court finds [Wife’s] weekly gross income for child
        support purposes is $1,531.19 per week. [Husband’s] gross
        income for child support purposes is $3,313.77 per week.


        32. [Wife] shall pay for work related childcare for the [C]hild
        and shall receive the credit for such expense on the child support
        worksheet. Currently that expense is $227.50 per week.


        33. [Husband] shall provide health insurance coverage for the
        [C]hild and shall receive the credit on the child support
        worksheet.


        34. [Husband] shall be considered the custodial parent for
        child support purposes and shall provide the controlled expenses
        for the [C]hild, as those are generally defined in the Indiana
        Child Support Guidelines.


        35. Pursuant to the child support worksheet attached,
        [Husband] shall pay to [Wife] the sum of $218.00 per week for
        the support of the [C]hild. . . .


                                           ***


        37. The parties shall split the tax exemption and other tax
        benefits attributable to the [C]hild, with [Wife] claiming the
        [C]hild in 2019 and odd numbered years thereafter and
        [Husband] claiming the [C]hild in 2020 and even numbered years
        thereafter. . . .


                                           ***
Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 7 of 16
        40. The Court declines to retroactively modify child support in
        this matter, in light of the totality of the evidence received by the
        Court.


        41. The Court does not find that [Husband] is in arrears on his
        prior child support obligation. He was ordered, in the
        Preliminary Order, to pay $342.00 per week for the support of the
        [C]hild. Through and including September 13, 2019, his
        obligation totaled $30,438.00. The evidence is that he paid
        $31,044.00 in direct support payments . . . . Therefore, the Court
        does not find that an arrearage exists . . . .


        42. The parties stipulated to the value of a number of items of
        property and evidence was presented with respect to the value of
        certain disputed items. The Court finds, generally, that the
        presumption of an equal split of the marital estate has not been
        overcome.


        43. With respect to the stipulated values of items of property,
        the Court will accept those stipulations. With respect to the
        disputed values of property, the Court finds that the values set
        forth [i]n [Husband’s] exhibit DD shall be accepted as the value
        of the property at the time [Wife] filed for divorce.


        44. [Husband] has argued that he be awarded a share of the
        marital estate greater than 50%. [Husband] cites the short
        duration of the marriage and the fact that most of the marital
        estate was acquired prior to the marriage. [Wife] has requested
        an equal division of the marital estate but has also cited the
        unequal income earned by the parties and unequal earning
        potential of the parties as factors in her favor should the Court
        divide the marital estate unequally. The Court is unconvinced
        that any property, except for college accounts or accounts and
        vehicles belonging to [Husband’s prior-born] children, should be
        excluded from the marital estate. Likewise, considering the

Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 8 of 16
        parties were in a relationship for many years prior to their
        marriage, and property was transferred freely between them
        during that time, the Court is unconvinced that an unequal
        division of marital property is improper. Therefore, the
        presumption should remain.


                                           ***


        50. . . . In order to effectuate an equal division of property,
        [Husband] shall pay to [Wife] the sum of $168,506.14 within 60
        days of this Decree. [Wife’s] counsel shall prepare any necessary
        Qualified Domestic Relations Order, or similar order, in order to
        transfer the equalization payment. [Husband] shall cooperate in
        all respects with the preparation of such order . . . .


                                           ***


        53. The Court finds that an award of attorney fees is proper.
        The Court finds that [Wife] has prolonged the litigation in this
        case substantially and without cause. The bulk of testimony and
        evidence received in this case concerned the custody of the
        parties’ [C]hild and parenting time. [Wife] requested a custody
        evaluation. When the results of that evaluation were not in her
        favor, she obtained a critique of that evaluation and has dragged
        out a Final Hearing over four days scheduled over a span of
        seven months. This Court found, in January of 2018, that
        [Husband] did not present a danger to the [C]hild, yet [Wife] has
        persisted in that belief and has pursued litigation to that effect
        since the inception of this case. [Wife] has placed restrictions on
        [Husband’s] parenting time both before and after the provisional
        hearing in January of 2018. While [Husband] has not sought to
        hold [Wife] in contempt of court, and the Court makes no
        finding that [Wife] has violated a court order, the Court does find
        that [Wife’s] actions are unjustified and have unnecessarily
        prolonged litigation in this case. For these reasons, the Court

Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 9 of 16
              awards [Husband] the sum of $15,000.00 towards his attorney
              fees and litigation costs . . . .


      Appellant’s App. Vol. II at 28-39. This appeal ensued.


                                     Discussion and Decision
[4]   Wife appeals and Husband cross-appeals from the trial court’s decree of

      dissolution. The decree includes findings of fact and conclusions thereon,

      which the court entered sua sponte following a multi-day final hearing. As our

      Supreme Court has explained, in our review of such appeals we


              will “not set aside the findings or judgment unless clearly
              erroneous, and due regard shall be given to the opportunity of the
              trial court to judge the credibility of the witnesses.” D.C. v.
              J.A.C., 977 N.E.2d 951, 953 (Ind. 2012) (internal quotation and
              citations omitted). Where a trial court enters findings sua sponte,
              the appellate court reviews issues covered by the findings with a
              two-tiered standard of review that asks whether the evidence
              supports the findings, and whether the findings support the
              judgment. In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014) (citation
              omitted). Any issue not covered by the findings is reviewed
              under the general judgment standard, meaning a reviewing court
              should affirm based on any legal theory supported by the
              evidence. Id.


              Additionally, there is a well-established preference in Indiana
              “for granting latitude and deference to our trial judges in family
              law matters.” In re Marriage of Richardson, 622 N.E.2d 178 (Ind.
              1993). Appellate courts “are in a poor position to look at a cold
              transcript of the record, and conclude that the trial judge, who
              saw the witnesses, observed their demeanor, and scrutinized their
              testimony as it came from the witness stand, did not properly
              understand the significance of the evidence.” Kirk v. Kirk, 770
      Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 10 of 16
N.E.2d 304, 307 (Ind. 2002) (quoting Brickley v. Brickley, 247 Ind.
201, 204, 210 N.E.2d 850, 852 (1965)). “On appeal it is not enough
              that the evidence might support some other conclusion, but it must
              positively require the conclusion contended for by appellant before there is
              a basis for reversal.” Id. “Appellate judges are not to reweigh the
              evidence nor reassess witness credibility, and the evidence should
              be viewed most favorably to the judgment.” Best v. Best, 941
N.E.2d 499, 502 (Ind. 2011) (citations omitted).


      Steele-Giri v. Steele, 51 N.E.3d 119, 123-24 (Ind. 2016) (emphasis added).


[5]   Most of the parties’ arguments on appeal simply disregard our Supreme Court’s

      instructions for how appellate review works in family law matters. Wife argues

      that the trial court erred when it did not follow Dr. Krupshaw’s

      recommendations regarding primary physical custody and legal custody of the

      Child, even though Wife herself challenged Dr. Krupshaw’s report in other

      aspects, and even though the court’s conclusions here were based on evidence

      of Wife’s poor communication skills with Husband. She also asserts that the

      trial court erred when it permitted Husband to exercise unsupervised parenting

      time with the Child because, according to her, Husband is a threat to the

      Child’s well-being. Wife does not acknowledge the trial court’s clear rejection

      of her evidence on this issue.


[6]   Further, Wife complains about the court’s order for her to pay $15,000 of

      Husband’s attorney’s fees and court costs, asserting that nothing she did here

      was procedurally or substantively out of bounds, but that also simply asks us to

      reweigh the facts and circumstances before the trial court. And she additionally

      asserts that the court erred when it did not impute to Husband’s income

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 11 of 16
      bonuses he had received in the past, even though Husband’s past bonuses were

      from a different employer than his current employer, the last of those bonuses

      was in 2017, two years prior to the final hearing, and there was no testimony

      that such bonuses were expected to continue for Husband into the future.

      Similarly, on cross-appeal Husband asserts that the trial court erred when it

      applied the presumption that the marital estate should be divided equally,

      asserting that the marriage here was short in duration and the parties each

      brought their own assets into the marriage, even though the trial court did not

      find Husband’s evidence on this point persuasive.


[7]   Each of the foregoing arguments is nothing more than a request for this Court

      to reweigh the evidence, which we cannot do. Nothing about any of these

      arguments “positively require[s] the conclusion contended” by the advancing

      party. Id. (quoting Kirk, 770 N.E.2d at 307). We are not a court of original

      jurisdiction. We may not reweigh the evidence or judge the credibility of the

      witnesses. Thus, we decline to address these arguments further.


[8]   We separately address Wife’s contention that the court erred when it did not

      order Husband to pay child support from the date she filed the petition for

      dissolution until the entry of the preliminary order some fifteen months later. 1

      In response to this issue, Husband asserts that the court had discretion on




      1
        Between the entry of the preliminary order and the final decree of dissolution, the court found that
      Husband had no arrearage in child support and then, going forward, modified Husband’s support order to
      $218 per week.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020           Page 12 of 16
       whether to retroactively apply a modification of Husband’s support. But Wife’s

       argument is not that the court failed to retroactively apply a modification; her

       argument is that the court failed to consider an award of support at all from the

       date of her petition for dissolution to the date of the preliminary order.


[9]    In any event, we cannot say that the court erred on this issue. Upon the filing

       of her petition for dissolution, it was Wife’s burden under Indiana Code Section

       31-15-4-1(a) to move for an order of temporary support, the filing of which

       required the court to “immediately schedule a preliminary hearing” and then

       “determine (1) after the hearing; and (2) not later than twenty-one (21) days

       after the petition is filed” whether to order temporary support. Ind. Code §§ 31-

       15-4-5, -6 (2020).


[10]   Here, Wife filed her petition for dissolution on September 27, 2016, along with

       her motion for preliminary relief. The court then set the hearing on the request

       for preliminary relief for October 18, 2016. However, on October 4, Wife

       moved to continue that hearing, which the court granted. Wife again moved to

       continue the preliminary hearing once more after that, and she either

       affirmatively consented to or at least did not object to several additional

       extensions of time entered by the court thereafter. And, during the preliminary

       hearing in January of 2018, after Husband pointed out that Wife “has not made

       a request for a hearing in regards to any kind of child support or provisional

       order” prior to the preliminary hearing, the court noted, “[a]nd the request for

       preliminary hearing has been pending for . . . a long time.” Tr. Vol. II at 52-53.



       Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 13 of 16
[11]   Construing the record most favorably to the trial court’s judgment, as we must,

       the record suggests that the court considered and rejected Wife’s request to

       make child support retroactive to the date of the petition for dissolution because

       Wife had been dilatory in pursuing, or otherwise had delayed the

       commencement of, the preliminary hearing on support. We cannot say that the

       court abused its discretion in that assessment. The Indiana Code provided Wife

       with an opportunity to have a temporary order on child support determined in a

       timeframe commensurate with the filing of the petition for dissolution. But, for

       her own reasons, Wife delayed seeking that relief. There is no trial court error

       on this issue.


[12]   We also separately address Wife’s argument that the decree of dissolution on

       the equalization payment was unclear as to whether a qualified domestic

       relations order would be required to effectuate that payment. Again, the court

       found:


               [Husband] shall pay to [Wife] the sum of $168,506.14[ 2] within 60
               days of this Decree. [Wife’s] counsel shall prepare any necessary
               Qualified Domestic Relations Order, or similar order, in order to
               transfer the equalization payment. [Husband] shall cooperate
               with the preparation of such order . . . .


       Appellant’s App. Vol. II at 37-38. We conclude that Wife’s assertion on this

       issue is not supported by cogent reasoning. The decree of dissolution



       2
         This amount was reduced by $15,000 to account for the amount of attorney’s fees the court ordered Wife to
       pay to Husband.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020            Page 14 of 16
       unambiguously directs Husband to pay a sum certain by a date certain. If a

       qualified domestic relations order, or other order, is required to effectuate

       Husband’s payment of that amount within that time, the parties are to

       cooperate to make that order happen. There is nothing unclear about the

       court’s instructions, and we affirm its judgment.


[13]   Finally, we address Husband’s argument that the trial court erroneously

       allocated claiming the Child as a dependent for tax purposes to Wife for odd-

       numbered years and then to Husband for even-numbered years. Prior to the

       final hearing, the parties had stipulated to the court that Wife would claim

       Child in tax year 2018, that Husband would claim the Child in tax year 2019,

       and that they would then be free to argue at the final hearing how to proceed

       from there. Appellee’s App. Vol. II at 2-3. The court accepted that stipulation.

       However, in its decree, the court ordered Wife to claim the Child in tax year

       2019 and then for the parties to alternate claiming the Child each year

       thereafter.


[14]   We agree with Husband that this appears to be an oversight by the trial court.

       In effect, the court ordered Wife to claim the Child in back-to-back years,

       although its decree states the court’s intent for the parties to alternate years

       when claiming the Child. Reading the stipulation accepted by the court and the

       decree of dissolution together, we think the court intended to have Husband

       claim the child in the odd-numbered years—including 2019—and to have Wife

       claim the child in the even-numbered years. Accordingly, we reverse this aspect



       Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020   Page 15 of 16
       and only this aspect of the court’s decree of dissolution and remand with

       instructions for the court to correct the decree accordingly. 3


[15]   In sum, we affirm the trial court’s decree of dissolution in all respects except the

       first year in which Husband shall claim the Child as a dependent on his taxes.

       On that issue, we agree with Husband that he shall claim the Child as his

       dependent in tax year 2019 and odd-numbered years thereafter and that Wife

       shall claim the Child in the even-numbered years thereafter.


[16]   Affirmed in part and reversed and remanded in part.


       Bradford, C.J., and Mathias, J., concur.




       3
           Husband also requests appellate attorney’s fees and costs. We deny that request.


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-317 | September 29, 2020      Page 16 of 16